United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 15-1774
                    ___________________________

                         United States of America

                   lllllllllllllllllllllPetitioner - Appellee

                                      v.

                             John K. Thornton

                  lllllllllllllllllllllRespondent - Appellant
                                   ____________

                 Appeal from United States District Court
                for the District of Minnesota - Minneapolis
                               ____________

                       Submitted: October 28, 2015
                        Filed: November 6, 2015
                             [Unpublished]
                             ____________

Before SMITH, COLLOTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       John Thornton appeals after the district court1 found him in constructive civil
contempt and imposed sanctions for his failure to comply with its order enforcing
Internal Revenue Service summonses served on him. For reversal, Thornton challenges
the court’s subject matter jurisdiction over federal taxation matters, asserts that he is
a citizen of Minnesota and not a citizen of the United States, and questions the
sufficiency of the evidence to support a finding of contempt. Upon careful review of
the record and the parties’ submissions on appeal, we find Thornton’s arguments
unavailing: the court properly exercised subject matter jurisdiction to compel
compliance with the IRS summonses under specific statutory authority, see 26 U.S.C.
§§ 7402(b), 7604; his citizenship argument is frivolous, see United States v. Jagim,
978 F.2d 1032, 1036 (8th Cir. 1992); and a transcript of his interview with IRS
officials shows by clear and convincing evidence that he failed to comply with the
enforcement order by providing non-responsive answers and refusing to produce
relevant financial documents, and nothing in the record suggests he was unable to
comply, see Chicago Truck Drivers v. Bhd. Labor Leasing, 207 F.3d 500, 505 (8th
Cir. 2000). Accordingly, we affirm. See 8th Cir. R. 47B. The pending motion is
denied.
                        ______________________________




      1
       The Honorable Susan Richardson Nelson, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Tony N. Leung, United States Magistrate Judge for the District of Minnesota.

                                          -2-